Exhibit 10.15

 

SCHEDULE OF NON-EMPLOYEE DIRECTORS’ ANNUAL COMPENSATION

OF

C&F FINANCIAL CORPORATION

 

Effective January 1, 2014

 

 

Amount

Annual Retainer Fees 1 

 

Service as a Director      

$9,200

Service as Chairman of Audit Committee      

$6,000 (additional) 

Service as Chairman of Compensation Committee      

$5,000 (additional)

 

 

 

 

Meeting Fees 2

 

Base per day 

$600 

Secondary meeting(s) per day      

$300

   

                                          

 

1 

The retainer fees are payable in quarterly installments.  

 

 

2

All non-employee directors receive a base meeting fee of $600 per day for
Corporation board, C&F Bank board, C&F Bank subsidiary board, CVBK board, CVB
board or committee meeting attendance and a fee of $300 for secondary meeting
attendance for each additional Corporation board, C&F Bank board, C&F Bank
subsidiary board, CVBK board, CVB board or committee meeting held on the same
day as a meeting for which the base meeting fee is paid. 

 

     

 